Status of the Claims
The action is in response to amendments filed on 4/25/2022, in which Claim 1, 13, 20 are canceled and replaced with Claim 21, 22 23. Claim 2 – 12 and 14 – 19 are amended. The amendments have been entered. 
Claims 2 – 12, 14 – 19 and 21 – 23 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Chethan K. Srinivasa on 7/20/2022.

To clarify the claimed invention, the application has been amended as follows:
In Claim 11 and 19: 
…. a 
In Claim 21, 22 and 23: 
… compare, in response to the determination that the first metric satisfies the first threshold, the first metric with the second metric to determine drift 
trigger one or more actions to modify operation of the first model, in response to a determination that the drift . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 21, 22 and 23 are considered allowable since when reading the claim in light of the specification as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in each of these claims including at least : 
comparing … the first set of results with the second set of results to generate a first metric that indicates divergence between the first set of results and the second set of results;
comparing … the third set of results with the fourth set of results to generate a second metric that indicates divergence between the third set of results and the fourth set of results;
compare, in response to the determination that the first metric satisfies the first threshold, the first metric with the second metric to determine drift; and
trigger one or more actions to modify operation of the first model, in response to a determination that the drift satisfies a second threshold.
Especially, the second and forth results are generated by a canary model that approximate (as described in paragraph 40 – 42) the behavior of the first model that generate the first and third results; and the 2 step determination to trigger actions as described in the above claimed limitation.
The closest prior arts of record are: Fan et al. US20050278322A1, System and Method for Mining Time Changing Data Streams which discloses a system that keep training ensemble of machine learning models to adapt data with concept drift and use weight to switch among models based on their accuracy however the change of weights are not triggered by detection of drift;  Hall, Testing Machine Learning Explanation Technique, O’Reilly, Jun, 2018, which discloses the use of surrogate models and criteria of explain ability, however no comparison of metrics between the two models at two different time is performed; Dunning, Deploying Machine Learning and AI in the Real World Using Rendezvous Architecture - DZone AI, May, 2018, which disclose a method of swapping models during production based on determined criteria however the determination is not based on the comparison metric of models between two different time. 
Dependent claims have been found allowable due to at least  the above features recited in the independent claims upon which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.C./Examiner, Art Unit 2122

/BRIAN M SMITH/Primary Examiner, Art Unit 2122